Citation Nr: 1635176	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-40 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to January 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his September 2010 Substantive appeal, the Veteran requested a hearing before a Veterans Law Judge, but in May 2012, he withdrew his hearing request in order to obtain additional evidence.

In October 2014, the Board remanded this case for further development.  In March 2016, the Board determined that an additional opinion was necessary to decide the claims on appeal and requested an expert medical opinion in accordance with VHA Directive 1602-01.  An opinion was prepared in May 2016.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  


FINDINGS OF FACT

1.  A left knee disability was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

3.  A low back disability was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

2.  The criteria for service connection for a low back disability have not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran was scheduled for a VA examination in October 2015.  However, the Veteran failed to appear and requested that the examination be rescheduled.  Most recently, the Veteran was scheduled for a VA examination in November 2015, but again, he failed to appear.  There is no indication that notice of these examinations was sent to the wrong address.  Further, the Veteran never requested that the November 2015 examination be rescheduled.  Failure to report for an examination without good cause may have adverse consequences on his claim.  When a veteran fails without good cause to report for a necessary VA examination requested by VA in conjunction with a claim, VA is not obliged to attempt to provide another.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  There is no legal or regulatory requirement that VA make further efforts to schedule an examination.  The consequence in this case of the Veteran's failure without good cause to report for the VA examination is that his claims for service connection must be decided on the basis of the other relevant evidence on file.  38 C.F.R.  § 3.655(b).  While VA has a duty to assist a veteran in the development of a claim, such veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

As the Veteran failed to report to the scheduled VA examinations, the Board obtained a VHA medical expert opinion dated in May 2016.  The Board finds that the VHA opinion is adequate because, as shown below, it based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and provides sufficient medical opinions with rationales so as to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran contends that his claimed left knee and low back disabilities are related to service.  As essentially the same evidence is applicable to both of these issues, the Board has addressed them under the same analysis.  Specifically, he states that his left knee disability is due to jumping and running during service.  He also states that he was struck in the knee while in service and that his knee currently bothers him, especially at night.  Further, he notes that his low back disability is due to carrying heavy equipment while in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records, including October 2008 post-deployment and November 2008 separation examinations are negative as to complaints of, or treatment for, a left knee disorder or low back disorder.  Significantly, in his November 2008 report of medical history, the Veteran expressly denied recurrent back pain or any back problems as well as knee trouble.  

Shortly after his separation from service, the Veteran was afforded a VA examination in June 2009.  The examiner diagnosed left knee strain and lumbar strain, but did not provide an etiological opinion.  

Post service VA medical records dated in 2009 and early 2010 generally document occasional complaints of, or treatment for, left knee and low back pain.  Follow up records generally document history of knee and back pain, but no treatment.  

Social Security Administration (SSA) records include August 2010 x-rays of the left knee and low back.  The x-rays of the left knee showed no osseus, articular or soft tissue abnormalities.  Further, the low back x-ray showed that straightening may be secondary to muscle spasm.  Vertebral alignment, intervertebral spaces and height to vertebral bodies were normally preserved.  No acute bony traumatic pathology was noted.  The contemporaneous neurologic evaluation diagnosed chronic lumbar sprain and an antalgic gait favoring the left leg as well as chronic left knee sprain.  Further, the SSA records also included an October 2010 medical report by Dr. N.V. documenting reports of left knee and back pain.  However, none of these records provide any sort of etiological opinion.  
  
As the January 2009 VA examiner did not provide a medical opinion with rationale as to the etiology of these disabilities, the Board remanded the claims to afford the Veteran new VA examinations, which, as noted above, were scheduled in October and November 2015.  However, again, the Veteran failed to report to such examinations.  

As the Veteran failed to report to these examinations, the Board obtained a VHA medical expert opinion in May 2016.  After reviewing the record, the examiner found that the Veteran did not have any left knee or back disorder.  The examiner observed that the Veteran presented with a complaint of left knee and was diagnosed with a knee "sprain", but no objective data is available to confirm a disorder of the knee (x-ray, MRI, bone scan).  Further, many adults complain of back pain that can be disabling, but is usually self-limited.  In the Veteran's case, no objective evidence of a back disorder is available (MRI, x-rays, bone scan, nerve conduction or EMG).  

The examiner also found that it was not at least as likely as not that any current disorder was incurred or caused by active service, including reports of running and jumping and heavy lifting.  The examiner rationalized that while running and jumping may be associated with knee or back pain, there is no documentation of problems during service and no objective tests to substantiate either a knee or back disorder as noted above.  There were only subjective complaints of pain five months after discharge.  The diagnosis of strain suggests an acute (usual partial) injury, which will generally resolve over time with or without treatment. 

The examiner continued that it was not at least as likely as not that any current disorder manifested to a compensable degree within one year of discharge.  The examiner provided that while the Veteran did complain of knee and back pain within one year of discharge from service, his failure to present for an appropriate physical examination and testing makes it impossible to determine if there was any current disorder of the knee or back.  If a disorder exists, it is unlikely related to service because the October 2008 post deployment and November 2008 separation examinations were negative for knee or back problems.  If arthritis was noted on the August 2010 radiographs, the medical report by Dr. N.V. would have indicated arthritis rather than simply a sprain (which is generally an acute injury that will resolve over time).  The examiner concluded that the failure of the Veteran to report for either of his scheduled VA examination in 2015 also makes it impossible to support his claim. 

Therefore, after considering the totality of the evidence of record, the Board finds that service connection for a left knee disability and low back disability is not warranted as there is no competent evidence linking any such disorders to service.  Again, service treatment records are silent with respect to any findings pertaining to the left knee and low back.  The May 2016 VA examiner clearly found that the Veteran's complaints of left knee and back pain were not related to service and offered a detailed rationale for this finding.  Given that the record was reviewed by the examiner and the opinion sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the VHA opinion to be sufficient and of high probative value.  

The Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra.. 

Moreover, although the Veteran has credibly reported continuing left knee and back pain, which is supported by the initiation of his current claim and VA treatment records the month following his discharge, his assertions that he has a chronic left disability related to running and jumping and a chronic low back disability related to lifting heavy equipment are outweighed by the more probative May 2016 VHA opinion finding no such relation.  Importantly, as the Veteran has not been diagnosed with arthritis of the left knee or low back, his current disorders are not one of those diseases listed at 38 C.F.R. § 3.309(a).  In this regard, as pointed out by the May 2016 VHA medical expert, the August 2010 x-rays did not show arthritis and the contemporaneous evaluation only diagnosed a sprain of the left knee and low back.  Thus, a continuity of symptoms may not be used to establish service connection.  See Walker, supra.

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a left knee disability and low back disability.  As the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for left knee disability is denied.

Service connection for low back disability is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


